Opinion by
Mr. Justice Mestrezat,
This case should not have gone beyond the Common Pleas where it was properly disposed of by the learned trial judge for the reasons stated in his opinion. The plaintiff was a member of Sub-Assembly No. 2 of the National Croatian Society, and for the offense charged against him he should have been triad by a court specially constituted in conformity with section 101 and subsequent sections of the by-laws regulating subassemblies. Section 101 provides that “if charges are brought against any officer or member of a subassembly, they shall be referred to a trial court consisting of three members of which the president shall appoint one and the others shall be elected by the subassembly.” Subsequent sections provide the procedure before the trial court. Section 105 provides that either party may appeal to the High Trial Court, and, if SO', the whole record of the case shall be certified to that court by the trial court. The judgment of the appellate court is final and decisive. The Supreme Trial Court is the supreme court of appeals of the society, and it has original jurisdiction in certain specified cases, but manifestly not in the present case, which is clearly within the jurisdiction of the court created by section 101 of the by-laws.
The suit was instituted in the Supreme Trial Court, as appears by the notice to Lazic of the trial, by the Supreme Board of Directors of the National' Croatian Society. Lazic did not submit himself to the jurisdiction of the court but, on the contrary, appeared and objected'to its jurisdiction saying to the court that “under the con*209stitution tlie High Trial Court did not have the power to proceed against a member.” He then withdrew. He exhausted his remedies for correcting the illegal judgment of the High Trial Court by an appeal to the National Convention where he continued to object to the .jurisdiction of that court, but without avail. The plaintiff has, therefore, in the present action invoked the aid of the civil courts to protect his rights in the National Croatian Society or corporation from which he has been illegally expelled. The learned trial court and the Superior Court correctly disposed of the case, and, therefore, the judgment of the latter affirming the judgment of the former court is affirmed.